Citation Nr: 1234851	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for a right knee condition.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1966 to January 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

In reviewing the Veteran's claims file, the Board notes that he has sought treatment from VA for a back condition and an acquired psychiatric disorder.  The evidence shows that the Veteran relates these problems both to his active service directly and to his service-connected disabilities.  Further, in a January 2008 letter, the Veteran's VA primary care physician stated that the Veteran should be considered totally and permanently disabled on account of his current medical problems.  Given this evidence, the Board finds that the issues of entitlement to service connection for a back condition and for an acquired psychiatric condition as well as the issue of entitlement to a total disability rating based on individual unemployability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a right knee condition was first denied in May 2007 on the bases that there was no evidence the Veteran suffered from this condition in service or that his current condition was related to his active service.  The Veteran did not appeal that decision.  

2.  The evidence presented since the previous denial raises a reasonable possibility of substantiating the Veteran's claim for service connection.  


CONCLUSIONS OF LAW

1.  The prior RO decision of May 2007 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been presented to reopen the Veteran's claim for service connection for a right knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Boards reopens the Veteran's right knee disability claim and remands it for further development.  As such, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  In this case, the Veteran contends that the RO erred in refusing to reopen and grant his previously denied claim for service connection for a right knee condition.  He asserts that on the basis of evidence he has now submitted, he meets the legal and factual criteria for service connection.  For the reasons that follow, the Board finds that new and material evidence has been submitted, and his claim shall be reopened.  

A brief history of the Veteran's claim is instructive.  The Veteran's service treatment records reflect that he suffered a right leg injury in 1967.  In December 2006, the Veteran submitted a claim for service connection for a right knee condition, contending that his current condition is related to that in-service injury.  After he underwent a VA examination in March 2007, the RO denied his claim in May 2007, finding no evidence of an in-service incurrence of his condition and that his condition is not related to his active service.  

The Veteran did not file a notice of disagreement with the May 2007 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the May 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  

The Veteran sought to reopen his claim in August 2008. In October 2008, the RO denied his claim, finding that he had not submitted new and material evidence sufficient to reopen his claim.  The Veteran filed a timely Notice of Disagreement, and in May 2009, the RO issued a Statement of the Case.  The Veteran filed a timely Substantive Appeal. 

A previously denied claim will be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  

New evidence is defined as evidence not previously submitted to agency decision makers, and material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

Under this framework, the Board finds that the Veteran has submitted new and material evidence sufficient to reopen his claim.  Again, the Veteran's claim was initially denied because the RO found no evidence that the Veteran suffered from his claimed knee condition during his active service or that the Veteran's current knee condition was related to his active service.  

Since that time, much in the way of new evidence has been added to the claims file, including VA treatment records, records from the Social Security Administration, and statements made by the Veteran.  Chief among these are statements from the Veteran relating his current knee condition to his active service, and a January 2008 letter from the Veteran's primary care physician at VA.  Notably, that physician stated that the Veteran is a "Vietnam veteran who suffers from multiple medical problems."  She noted that the Veteran needs a right knee replacement due to his severe degenerative joint disease, and that in her medical opinion, the Veteran is permanently and totally unemployable as a result of his medical problems.

Though the VA primary care physician did not explicitly tie the Veteran's current knee problems to his active service, when her letter is read in concert with the Veteran's statements, they at least suggest that there is a nexus between his current condition and his active service.  As this evidence was not available at the time of the Veteran's initial denial, it is new.  As it speaks to the reason for the previous final denial, it is also material.  Accordingly, the Board finds that the Veteran has submitted new and material evidence sufficient to warrant reopening his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received, the Veteran's claim for service connection for a right knee condition is reopened; to this extent only, his appeal is granted.  


REMAND

Having reopened the Veteran's claim for service connection for a right knee condition, the Board must now determine whether service connection for that condition is warranted.  For the reasons that follow, his claim shall be remanded.  

First, the Board acknowledges that the Veteran currently suffers from a right knee condition.  A March 2007 VA examination diagnosed the Veteran as suffering from internal derangement of the right knee.  Subsequent VA records noted that the Veteran suffered from severe arthritis in that knee, and in April 2012, the Veteran underwent a right knee total arthroplasty.  

Next, the Board acknowledges that the Veteran injured his right leg during his active service.  An August 1967 treatment record noted that the Veteran had injured his right leg after a fall two-and-a-half months prior to his seeking treatment.  He suffered an abrasion that later became infected, and the Veteran complained of tenderness and a stinging sensation at the point of his wound.  Though the Veteran's service treatment records did not specifically note that the Veteran suffered from any particular right knee condition as a result of this fall, the Veteran contends that this incident led to his current right knee condition.

The Veteran's claim must be remanded, however, in order that an opinion may be offered as to the etiology of the Veteran's knee condition.  Though the Veteran underwent a VA examination in March 2007, the examiner there stated that he could not resolve this question without resorting to mere speculation.  This opinion, however, did not note why the examiner could not resolve this question without resorting to speculation, and it is thus inadequate for rating purposes.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) ("[B]efore the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.").

Further, there is no other competent or credible evidence of a nexus between the Veteran's current condition and his active service.  Though the Board read the January 2008 letter from the Veteran's primary care physician broadly in reopening his claim, this letter cannot serve as a nexus opinion, as it lacked the requisite specificity necessary for such an opinion.  Further, though the Veteran contends that his current condition is related to his in-service injury, he is not competent to offer an opinion as to etiology.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of any in-service and post-service right knee symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  After associating any pertinent, outstanding records of the Veteran's right knee treatment, schedule the Veteran for a VA examination to determine the current nature and etiology of the Veteran's claimed right knee condition.  The examiner should review the Veteran's claims file - including his service records - and should indicate in the report provided that this review was accomplished.  

After examining the Veteran, the examiner is asked to please opine as to whether it is at least as likely as not that the Veteran has a right knee disability that is related to or had its onset in service.  In answering this question, the examiner should acknowledge and discuss the competent statements of the Veteran regarding the circumstances of his initial right knee injury.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


